Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 27 February 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Sir,
                            Head Quarters New Windsor Feby 27. 81
                        
                        I received last evening your favour of the 12th instant inclosing copy of one from General Greene. I am much
                            obliged to you for transmitting it. As you conjectured, he did not write to me by the same opportunity.
                        Though the return of the enemy’s missing ship has made our allies lose their superiority; which will be
                            unfavourable to my plan of cooperation in Chesapeak bay; yet the Marquis will still prosecute his march to make the best
                            of circumstances. He will inform you from time to time of his progress.
                        I hope immediate measures will have been taken to secure the arms and Clothing which went round in the French
                            ships—and that they will enable you to contribute to the succour of General Greene. His situation is truly critical and
                            demands every effort.
                        Congress have ordered the Pensylvania line to the Southward; its present dissolution and its distance will
                            make it a remote succour; but I shall do every thing that depends on me to accelerate its motion. I have written to
                            General S Clair to send as many men as he can collect with the Marquis to endeavour to descend the Chesapeak under
                            protection of the French ships. This if executed will contribute much to despatch.
                        I perceive The Governor has called together the legislature of the state. I hope the pressing danger will
                            enforce the arguments which policy and experience have so long urged for the most decisive measures to raise a permanent
                            force and provide supplies. I am with great regard Sir Yr most Obedient and Most humble servant

                    